Citation Nr: 1642346	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-26 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.  Jurisdiction over this claim is currently with the RO in Phoenix, Arizona.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.

2.  The Veteran did not have chronic symptoms of bilateral sensorineural hearing loss during service.

3.  The Veteran has not had continuous symptoms of bilateral sensorineural hearing loss since service.

4.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

5.  The current bilateral sensorineural hearing loss first manifested many years after service separation and is not causally or etiologically related to service, to include in-service noise exposure.



CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a December 2009 notice letter sent prior to the initial denial of the claim, the RO provided timely notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The December 2009 letter included provisions for disability ratings and the effective date of the claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue of service connection for bilateral hearing loss.  Specifically, the information and evidence that has been associated with the electronic file includes the Veteran's service treatment records, VA examination reports, and the Veteran's statements, to include his testimony during the June 2012 Decision Review Officer (DRO) Informal Conference.

In January 2010 and June 2012, the Veteran was afforded VA audiology examinations in connection with the claim of service connection for bilateral hearing loss.  38 C.F.R. § 3.159 (c)(4) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2010 and June 2012 VA examinations, taken together, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue adjudicated in this decision.  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provide rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for bilateral hearing loss have been met.  38 C.F.R. § 3.159 (c)(4).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, 38 C.F.R. § 3.159 (c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sensorineural hearing loss, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service Connection for Bilateral Sensorineural Hearing Loss

The Veteran contends that the current bilateral sensorineural hearing loss disability, is due to military noise exposure during active military service.  Specifically, he contends that his in-service duty requirement to brief new recruits placed him in close proximity to the base firing range approximately ten days per month.  He further contends that no hearing protection was worn on the days he was near the firing range.  See the June 2012 Statement in Support of the Claim.  He also reported no post-service noise exposure.

Having considered all the evidence of record, lay and medical, the Board first finds that the Veteran has a bilateral hearing loss disability that meets the VA regulatory criteria under 38 C.F.R. § 3.385 as the Veteran has auditory thresholds above 40 decibels in all frequencies during both the January 2010 and June 2012 VA Audiology Examinations.

After review of all the lay and medical evidence of record, the Board finds that the Veteran was exposed to loud noise during active military service.  The Veteran has competently reported being exposed to the loud noise of small arms fire.  The DD Form 214 shows that the Veteran served with a military occupational specialty of Dental Specialist.  The Veteran's competent account of being exposed to military noise while briefing new recruits in a close proximity to the base firing range is consistent with the places, types, and circumstances of his service and is, therefore, credible.  38 C.F.R. § 1154(a).

The Board next finds that the weight of the evidence is against the finding of chronic symptoms of bilateral hearing loss during service.  Service treatment records show no complaints, treatment, or diagnosis of any hearing problems in service.  The Board notes the Veteran was given a whisper test upon entrance into the military, which was normal at 15/15, and was administered an audiology examination at separation.  Prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison below, the ASA standards have been converted to ISO-ANSI standards.  The ASA pure tone thresholds as noted in the Veteran's service treatment records are represented by the value not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

On examination for service separation in January 1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

Bilateral hearing acuity was within normal limits at the January 1965 service separation examination even when converted from International Organization for Standardization (ISO) units to American Standards Association (ASA) units.  See Hensley, 5 Vet. App. at 157 (1993) (citing medical authority to recognize that the threshold for normal hearing is from zero to 20 decibels).  

The Veteran had opportunities to report any symptoms of hearing loss that he may have been experiencing during service and at service separation.  Neither during service nor at separation did the Veteran report any hearing problems.  Specifically, in the January 1965 service report of medical history completed at service separation, the Veteran checked "No" when asked if he then had or had ever had any ear, nose, or throat trouble.  At service separation, the Veteran further stated his present health was "Excellent" and the service examiner indicated "None" under the summary of defects and diagnoses.  Further, the Veteran was assigned an H1 profile on the PULHES classification system both at entrance and on discharge. The PULHES classification system reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

For these reasons, the Board finds that hearing loss is a condition that would have ordinarily been recorded during service, but was not in fact reported; therefore, the complete service treatment records, which are absent of any complaint of, diagnosis of, or treatment for bilateral hearing loss, and which include clinical examination and testing that show hearing within normal limits, are of significant probative value and provide evidence against finding of chronic symptoms of bilateral hearing loss during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

In the December 2009 application for service connection the Veteran indicated that bilateral hearing loss began in February 1962 (the date of service enlistment).  However, after considering the evidence of record the Board finds that the weight of the evidence is against the finding that symptoms of bilateral sensorineural hearing loss were continuous since service, including to a compensable degree within one year of separation.  The evidence shows the earliest complaint of hearing loss was in December 2009, the date the Veteran submitted an application for service connection for hearing loss, over four decades after service separation.  The decades-long period between service and complaints of hearing loss is one factor that weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Here, the Board relies on the absence of complaints or findings or treatment for hearing loss for 44 years after service as one additional factor that tends to show that hearing loss was not continuous since service separation.

Furthermore, there is not silence alone in this case.  As noted above, the Veteran denied any prior history of ear trouble or running ears on his January 1965 report of medical history and the January 1965 examination reported audiological results that were within normal limits.  Additionally, the Veteran has provided a contradictory history of the onset of symptoms.  Although he indicated in his claim that the condition began in service, during the December 2009 application for service connection the Veteran indicated that bilateral hearing loss began in February 1962 (the date of service enlistment).  However, when asked by the January 2010 VA examiner the date of onset for the hearing loss complaints, the Veteran reported that he was "uncertain," but that the onset of symptoms was "longstanding."  See January 2010 VA Examination Report.  Because the Veteran was unable to recall, during the January 2010 VA examination, a specific time when his hearing difficulties began, did not complain of hearing loss symptoms until 2009 (i.e., over four decades after the purported onset of hearing problems), and has provided inconsistent accounts during the course of the appeal regarding the onset of hearing problems, the Board does not find the Veteran's report of the onset of hearing problems since 1962 to be credible; therefore, it is of no probative value.  Additionally, the evidence does not show that the Veteran's bilateral hearing loss disability manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted. 

The Board next finds the weight of the evidence is against the finding that bilateral hearing loss, which had its onset many years after service separation, is otherwise causally or etiologically related to service.  See 38 C.F.R. § 3.303(d).  The Veteran underwent a VA audiology examination in January 2010.  The January 2010 examiner indicated that, despite no induction examination for comparison to the discharge audiogram (the Veteran was only administered a "whisper test" upon service enlistment), the Veteran's discharge examination showed normal hearing bilaterally and was "excellent at discharge even after applying correction factors."  The January 2010 VA examiner further indicated that it is unlikely the Veteran's hearing could have changed significantly during military service as a result of noise exposure, and as such, the VA examiner ultimately opined that hearing impairment is less likely as not caused or aggravated by military noise exposure.

The Veteran was afforded another VA audiology examination in June 2012.  With consideration of the Veteran's history of noise exposure (e.g., no pre or post-service occupational noise exposure, pre-service recreational noise exposure, and noise exposure during service), and service treatment records reflecting normal hearing at both service enlistment and separation, the June 2012 VA examiner opined that the hearing loss is not at least as likely as not caused by, or a result of, military noise exposure.  In support of the medical opinion, the June 2012 VA examiner cited a September 2005 Institute of Medicine Report, which concluded that based, based on current knowledge, noise induced hearing loss occurs immediately.  The June 2012 VA examiner explained that there is no scientific support for delayed onset noise-induced hearing loss weeks, months, or years after the exposure event.  As further explanation, the June 2012 examiner noted that there was no significant shift in hearing loss during the Veteran's military service, as such, it was less likely than not the Veteran's current bilateral sensorineural hearing loss was related to military noise exposure.

Although the Veteran has asserted that the current bilateral sensorineural hearing loss disability was caused by noise exposure during service, he does not have the requisite specialized expertise to diagnose hearing loss or render a competent medical opinion regarding its cause when, as here, symptoms first began many years after service separation.  The etiology of hearing loss is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between hearing loss that started many years after service and active service, including military noise exposure, because such an opinion requires specific medical knowledge and training in audiology.  The Veteran does not allege, and the evidence does not show, that he has specialized training in audiology.

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current bilateral sensorineural hearing loss and active duty service, including no credible evidence of chronic symptoms of bilateral sensorineural hearing loss in service, of bilateral sensorineural hearing loss to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of bilateral sensorineural hearing loss since service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for bilateral hearing loss, including presumptively as a chronic disease, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


